Filed 7/20/22 P. v. Hernandez CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                   DIVISION FOUR


 THE PEOPLE,                                                    B314998

         Plaintiff and Respondent,                              Los Angeles County
                                                                Super. Ct. No. VA108396
         v.

 ALBERTO HERNANDEZ,

         Defendant and Appellant.



       APPEAL from an order of the Superior Court of Los
 Angeles County, LaRonda J. McCoy, Judge. Dismissed.
       Richard B. Lennon and Jill Ishida, under appointment by
 the Court of Appeal, for Defendant and Appellant.
       No appearance for Plaintiff and Respondent.
       In 2010, a jury convicted defendant and appellant Alberto
Hernandez of two counts of attempted premeditated murder and
two counts of assault with a deadly weapon. (Pen. Code, §§ 664,
187, subd. (a), 245, subd. (a)(2).) It also found gun and great
bodily injury allegations true. (Pen. Code, §§ 12022.53, subds. (b)-
(d), 12022.5, 12022.7.) The trial court sentenced Hernandez to 25
years to life for one count of attempted premeditated murder, a
consecutive term of 25 years to life for the second attempted
premeditated murder count, and imposed a 25-year gun use
enhancement. The court stayed the sentences on the assault
counts under Penal Code section 654. It imposed various fines
and fees, including a $10,000 restitution fine imposed under
Penal Code section 1202.4, subdivision (b) and a $10,000
restitution fine imposed under Penal Code section 1202.45.
       In 2021, Hernandez filed a motion in the trial court for
sentence modification of his fines and fees. The motion was based
on his asserted inability to pay, citing People v. Dueñas (2019) 30
Cal.App.5th 1157. He argued the imposition of the fines and fees
violated his state and federal constitutional rights to due process
and equal protection and constituted cruel and unusual
punishment. The trial court denied the motion because it had no
jurisdiction to modify the fines and fees. Hernandez timely
appealed.
       Appellate counsel filed a brief identifying no issues and
requesting that this court follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496. The court notified
Hernandez he had 30 days to file a supplemental brief, but he did
not do so. This court has no independent duty to review the
record for reasonably arguable issues. (People v. Cole (2020) 52
Cal.App.5th 1023, 1039-1040, review granted, Oct. 14, 2020, No.




                                 2
S264278.) We therefore dismiss Hernandez’s appeal as
abandoned. (Ibid.)

                       DISPOSITION
     The appeal is dismissed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                              3